Judgment, Supreme Court, New York County (Charles Tejada, J., at hearing; Dorothy Cropper, J., at jury trial and sentence), rendered October 19, 1998, convicting defendant of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Although defendant’s suppression motion should have been *326granted on the ground that the statements made by defendant without Miranda warnings were the product of custodial interrogation, the error was harmless in view of the overwhelming evidence of guilt (see, People v Crimmins, 36 NY2d 230).
The court properly exercised its discretion in denying defendant’s application for an adjournment for the purpose of securing the presence of two proposed defense witnesses. Defendant failed to make the requisite showing of diligence and of the likelihood of the witnesses’ appearance (see, People v Foy, 32 NY2d 473). Concur — Nardelli, J. P., Ellerin, Wallach, Lerner and Friedman, JJ.